Judgment entered September 30, 1968, unanimously modified, on the law and the facts, without costs to either party, to the extent *791of reducing the amount allocated for the support and maintenance of plaintiff to the sum of $175 per week, and otherwise affirmed. In view of the resources and income of the plaintiff, which are not inconsiderable, her actual needs, and the prenseparation standard of living of the parties, this sum seems to be more in accord with, the facts and ■ justice. Nor can the husband be heard to complain as he has indicated such a sum is within the range of his own estimation of his obligation to a spouse of 27 years. Concur—Stevens, P. J., Tilzer, McGivern, Nunez and Macken, JJ.